COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Damian Scott v. The State of Texas

Appellate case number:   01-15-00053-CR
                         01-15-00054-CR

Trial court case number: 1410122
                         1410123

Trial court:             174th District Court of Harris County

       Appellant’s Motion to Extend Time to File Brief is DENIED. Appellant’s brief is due
within 10 days of the date of this order. No further extensions will be considered.
       It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: June 4, 2015